 



Exhibit 10.12
SEVENTH AMENDMENT TO OFFICE LEASE
     This SEVENTH AMENDMENT TO OFFICE LEASE (“Seventh Amendment”) is made and
entered into as of the 2nd day of May 2008, by and between CHINA BASIN/SAN
FRANCISCO, LLC, a Delaware limited liability company (“Landlord”), and LOOPNET,
INC., a California corporation (“Tenant”).
RECITALS :
     A. PWREF/MCC-China Basin L.L.C., predecessor-in-interest to Landlord, and
Tenant entered into that certain Office Lease dated January 8, 2003 (the “Office
Lease”), as amended by the terms of that certain First Amendment to Lease dated
as of August 4, 2005 (the “First Amendment”), that certain Second Amendment to
Office Lease dated as of April 17, 2006 (the “Second Amendment”), that certain
Third Amendment to Office Lease dated as of August 15, 2006 (the “Third
Amendment”), that certain Fourth Amendment to Office Lease dated as of
December 14, 2006 (the “Fourth Amendment”), that certain Fifth Amendment to
Office Lease dated as of August 30, 2007 (the “Fifth Amendment”), and that
certain Sixth Amendment to Office Lease dated as of September 12, 2007 (the
“Sixth Amendment”), whereby Landlord leases to Tenant and Tenant leases from
Landlord a total of approximately 36,779 rentable square feet of space commonly
known as Suites 4000, 4100, 4150, 4200 and 4300 (as used herein, collectively,
the “Existing Premises”), located on the fourth (4th) floor of the building
located at 185 Berry Street, San Francisco, California, which is commonly known
as the “Wharfside Building” (the “Building”). The Office Lease, First Amendment,
Second Amendment, Third Amendment, Fourth Amendment, Fifth Amendment and Sixth
Amendment are, collectively, the “Lease.”
     B. Tenant desires to expand the Existing Premises to include that certain
space consisting of a total of approximately 9,378 rentable square feet of
space, comprised of (i) that certain space consisting of approximately 2,436
rentable square feet of space and commonly known as Suite 4500 and located on
the fourth (4th) floor of the Building, (ii) that certain space consisting of
approximately 5,275 rentable square feet of space and commonly known as
Suite 4600 and located on the fourth (4th) floor of the Building, and (iii) that
certain space of previously common area corridor consisting of approximately
1,667 rentable square feet of space and located between the areas commonly known
as Lobby 1 and Lobby 2 on the fourth (4th) floor of the Building (collectively,
the “7th Amendment Expansion Premises”), all as more particularly delineated on
Exhibit A attached hereto and made a part hereof, and to make other
modifications to the Lease, and in connection therewith, Landlord and Tenant
desire to amend the Lease as hereinafter provided.
AGREEMENT :
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
     1. Capitalized Terms. All capitalized terms when used herein shall have the
same meaning as is given such terms in the Lease unless expressly superseded by
the terms of this Seventh Amendment.
     2. Modification of Premises. Effective as of June 1, 2008 (the “Expansion
Commencement Date”), Tenant shall lease from Landlord and Landlord shall lease
to Tenant the 7th Amendment Expansion Premises. Consequently, effective upon the
Expansion Commencement Date, the Existing Premises shall be increased to include
the 7th Amendment Expansion Premises. Landlord and Tenant hereby acknowledge
that such addition of the 7th Amendment Expansion Premises to the Existing
Premises shall, effective as of the Expansion Commencement Date, increase the
size of the Premises to approximately 46,157 rentable square feet. The Existing
Premises and the 7th Amendment Expansion Premises may hereinafter collectively
be referred to as the “Premises.” The terms and provisions of this Seventh
Amendment shall be effective as of the date of this Seventh Amendment.
CHINA BASIN/SAN FRANCISCO, LLC
[Loopnet, Inc.]

 



--------------------------------------------------------------------------------



 



     3. Extension of Lease Term. Pursuant to the Lease, the Lease Term is
scheduled to expire on May 31, 2008. Landlord and Tenant hereby agree to renew
the Lease Term for a period of seven (7) years, from June 1, 2008, through
May 31, 2015, on the terms and conditions set forth in this Seventh Amendment,
unless sooner terminated as provided in the Lease, as hereby amended. The period
of time commencing on June 1, 2008, and ending on May 31, 2015, shall be
referred to herein as the “Renewal Term.”
     4. Base Rent
          4.1. Existing Premises. Prior to June 1, 2008, Tenant shall continue
to pay Base Rent for the Existing Premises in accordance with the terms of the
Lease, as in effect prior to this Seventh Amendment.
          4.2. Entire Premises. Commencing on June 1, 2008 and continuing
throughout the Renewal Term, Tenant shall pay to Landlord monthly installments
of Base Rent for the entire Premises (i.e., the Existing Premises and the 7th
Amendment Expansion Premises) which payments shall otherwise be in accordance
with the terms of the Lease, as follows:

                                              Annual Rental Rate     Annualized
          Per Rentable Square Period   Base Rent   Monthly Base Rent   Foot
 
                       
June 1, 2008 — May 31, 2009
  $ 1,892,437.00     $ 157,703.08     $ 41.00  
June 1, 2009 — May 31, 2010
  $ 1,949,210.11     $ 162,434.18     $ 42.23  
June 1, 2010 — May 31, 2011
  $ 2,007,686.41     $ 167,307.20     $ 43.50  
June 1, 2011 — May 31, 2012
  $ 2,067,917.01     $ 172,326.42     $ 44.80  
June 1, 2012 — May 31, 2013
  $ 2,129,954.52     $ 177,496.21     $ 46.15  
June 1, 2013 — May 31, 2014
  $ 2,193,853.15     $ 182,821.10     $ 47.53  
June 1, 2014 — May 31, 2015
  $ 2,259,668.75     $ 188,305.73     $ 48.96  

          4.3. Abated Base Rent. Notwithstanding Section 4.2 above, provided
that Tenant is not then in default under the Lease (as hereby amended, beyond
the applicable notice and cure period set forth in the Lease), Landlord hereby
agrees to abate and release Tenant of any obligation to pay monthly Base Rent
for the Premises during the period commencing on June 1, 2008 and ending on
September 30, 2008 (the “Abatement Period”). During such Abatement Period,
Tenant shall still be responsible for the payment of all of its other monetary
obligations under the Lease (as hereby amended). In the event of a default by
Tenant under the terms of the Lease that results in the termination of this
Lease, then as a part of the recovery set forth in Section 19.2 of the Office
Lease, Landlord shall be entitled to the recovery of the monthly Base Rent that
was abated under the provisions of this Section 4.3.
     5. Tenant’s Share of Direct Expenses.
          5.1. Existing Premises. Prior to June 1, 2008, Tenant shall continue
to pay Tenant’s Share of Direct Expenses in connection with the Existing
Premises in accordance with the terms of the Lease, as in effect prior to this
Seventh Amendment. Nothing set forth herein, specifically including, without
limitation, the revised Base Year with respect to the period of time on and
after June 1, 2008, as set forth in Section 5.2, below, shall be deemed to waive
any of the obligations of Landlord or Tenant under the terms set forth in
Section 4.4.1 of the Office Lease with respect to Direct Expenses incurred or
accrued during the period commencing on January 1, 2008 and ending on May 31,
2008.

-2-



--------------------------------------------------------------------------------



 



          5.2. Entire Premises. Effective as of June 1, 2008, with respect to
the entire Premises (i.e., the Existing Premises and the 7th Amendment Expansion
Premises) Tenant shall continue to pay Tenant’s Share of Direct Expenses in
accordance with the terms of the Lease (as amended), provided that with regard
to Direct Expenses arising or accruing on or after June 1, 2008, the following
shall apply:
               5.2.1 Tenant’s Share shall equal 5.0555% ; and
               5.2.2 the Base Year shall be the calendar year 2008. Accordingly,
Tenant shall not be obligated to pay Tenant’s Share of Direct Expenses which
arise or accrue during the period from June 1, 2008, to December 31, 2008.
          5.3. Landlord’s Books and Records. Notwithstanding any provision to
the contrary contained in the Lease (as hereby amended), if Tenant reasonably
disputes any amounts set forth in any Statement described above in Article 4 of
the Office Lease, Tenant will have the right, at no cost or expense to Landlord
(except as otherwise provided in this Section 5.3 below), to cause Landlord’s
general ledger of accounts to be audited (with respect to such disputed
Statement only) by a nationally recognized firm of certified public accountants
reasonably approved by Landlord, or by a certified public accountant mutually
acceptable to Landlord and Tenant, either of which has prior experience in the
review of financial statements and which shall not have provided primary
accounting services to Tenant or any other tenant in the Project within the last
three (3) years and which shall not be retained by Tenant on a contingency
basis; provided, however, Tenant shall not have the right to perform any such
audit more than one (1) time for any calendar year during the Lease Term. Any
audit conducted by or on behalf of Tenant shall be completed within three
(3) months of its receipt of the relevant Statement and shall be conducted in an
expeditious and diligent manner and timely completed at Landlord’s office during
Landlord’s normal business hours and in the manner so as to minimize
interference with Landlord’s business operations. Landlord shall have no
obligation and Tenant shall have no right to make photocopies of any of
Landlord’s ledgers, invoices or other items. Tenant’s audit shall be limited to
an on-site review of Landlord’s general ledger of accounts. The amounts payable
under this Section 5.3 by Landlord to Tenant or to Tenant to Landlord, as the
case may be, will be appropriately adjusted on the basis of such audit. If such
audit reveals that Tenant has overpaid any amount of Direct Expenses, Landlord
shall refund the amount of any such overpayment to Tenant within sixty (60) days
following such audit, with interest at the same rate which is applicable to
Tenant under the terms of this Lease. If such audit discloses an overstatement
of Direct Expenses in excess of five percent (5%) for such calendar year,
Landlord will reimburse Tenant for the reasonable cost of the audit; otherwise
the cost of such audit including Landlord’s costs incurred in complying with
such audit shall be borne by Tenant. In no event shall this Section 5.3 be
deemed to allow any review of any of Landlord’s records by any subtenant of
Tenant. Tenant hereby acknowledges that Tenant’s sole right to inspect
Landlord’s books and records and to contest the amount of Direct Expenses
payable by Tenant shall be as set forth in this Section 5.3, and Tenant hereby
waives any and all other rights pursuant to applicable law to inspect such books
and records and/or to contest the amount of Direct Expenses payable by Tenant.
Tenant agrees to keep, and to cause in its account and employee to keep, all
information revealed by any audit of Landlord’s books and records strictly
confidential and not to disclose any such information or permit any such
information to be disclosed to anyone other than Landlord, unless compelled to
do so by a court of law.
          5.4. Operating Expenses. Effective as of June 1, 2008, and with regard
to Operating Expenses arising or accruing on or after June 1, 2008, in the event
and to the extent Landlord obtains earthquake insurance (or a new category or
type of earthquake insurance, as opposed to merely a modification to any
existing type of earthquake insurance) which was not included as part of
Operating Expenses during the entire Base Year (i.e., calendar year 2008, as set
forth in Section 5.2.2, above), then Operating Expenses for the Base Year shall
be deemed increased by the amounts Landlord would have incurred during the Base
Year with respect to such earthquake insurance had such earthquake insurance
been included in Operating Expenses during the entire Base Year.
          5.5. Tax Expenses. Tenant acknowledges that Landlord is currently in
the process of performing certain Renovations to the Project with the
construction of two (2) additional floors (and related structural changes) on
top of the original three (3) floors of the Berry Street Building (such
Renovations, the “Berry Building Addition”), which Berry Building Addition is
anticipated to be substantially completed in calendar year 2008.

-3-



--------------------------------------------------------------------------------



 



Notwithstanding any provision in the Lease to the contrary, the Tax Expenses
applicable to the Base Year (i.e., calendar year 2008, as set forth in
Section 5.2.2, above) shall be calculated assuming the Berry Building Addition
and related improvements have been completed and have been fully assessed for
real estate taxes purposes.
     6. 7th Amendment Expansion Premises Improvements. Except as specifically
set forth in the Tenant Work Letter attached hereto as Exhibit B, Landlord shall
not be obligated to provide or pay for any improvement work or services related
to the improvement of the Existing Premises or the 7th Amendment Expansion
Premises, and Tenant shall (i) continue to accept the Existing Premises in its
presently existing, “as-is” condition, and (ii) accept the 7th Amendment
Expansion Premises in its presently existing, “as-is” condition. Tenant’s
agreement to accept the Existing Premises and the 7th Amendment Expansion
Premises in such presently existing, “as-is” condition shall not relieve
Landlord from, or reduce or otherwise alter, Landlord’s maintenance, repair,
restoration and replacement obligations under the Lease (as hereby amended).
     7. Option Term(s).
          7.1. In General. Landlord hereby grants the Original Tenant, and any
assignee of Tenant’s entire interest in the Lease (as hereby amended) in
accordance with the terms set forth in Article 14 of the Office Lease, two
(2) options to further extend the Lease Term for a period of five (5) years each
(each, an “Option Term”), which option(s) shall be exercisable only by written
notice delivered by Tenant to Landlord as provided below, provided that, as of
the date of delivery of such notice, Tenant is not in default under the Lease
(as hereby amended) beyond any applicable cure period set forth in the Lease,
and has not previously been in economic default or material non-economic default
under the Lease (as hereby amended) beyond any applicable cure period set forth
in the Lease more than twice during the immediately preceding five (5) year
period. Upon the proper exercise of such option to extend, and provided that, as
of the end of the Renewal Term, or the first Option Term, as applicable, Tenant
is not in default under the Lease (as hereby amended) beyond any applicable cure
period set forth in the Lease, and has not previously been in economic default
or material non-economic default under the Lease (as hereby amended) beyond any
applicable cure period set forth in the Lease more than twice during the
immediately preceding five (5) year period, the Lease Term, as it applies to the
Premises, shall be further extended for a period of five (5) years. The rights
contained in this Section 7 shall be personal to the Original Tenant and any
assignee of Tenant’s entire interest in the Lease (as hereby amended) in
accordance with the terms set forth in Article 14 of the Office Lease (and not
any sublessee or other transferee of the Original Tenant’s interest in the
Lease) if the Original Tenant or such assignee occupies at least eighty percent
(80%) of the then-existing Premises (with occupancy by any Affiliate of Original
Tenant or its assignee being deemed occupancy by Original Tenant or its
assignee). In the event Tenant fails to timely exercise the right set forth in
this Section 7, this Section 7 shall be null and void and of no further force or
effect.
          7.2. Partial Renewal. Tenant shall have the right (the “Partial
Renewal Right”) to cause the first or second Option Term to apply to only a
portion of the Premises consisting, however, of not less than eighty percent
(80%) of the Premises existing as of the expiration of the Renewal Term;
provided, however, such Partial Renewal Right shall be exercised in accordance
with, and subject to, this Section 7.2. In the event Tenant desires to exercise
its Partial Renewal Right, the Exercise Notice (as defined in Section 7.4,
below) shall describe the area of the Premises which Tenant elects to no longer
lease (the “Non-Renewed Space”) (which shall consist of not more than twenty
percent (20%) of the Premises existing as of the expiration of the Renewal
Term), with the remainder of the Premises to be the “Extension Premises;”
provided, however, in no event shall the Non-Renewed Space be of a size or
configuration, or be located in a location in the Building that is
non-marketable, as reasonably determined by Landlord, but only if Landlord
notifies Tenant in writing of its reasonable objection(s) to the size,
configuration or location of the Non-Renewed Space (stating with reasonable
specificity the changes needed to eliminate Landlord’s objection) (“Objection
Notice”) within five (5) business days after delivery of Tenant’s Exercise
Notice. In the event that Landlord fails to respond to Tenant regarding the
size, configuration or location of the Non-Renewed Space within the five
(5) business day period set forth above, Tenant shall have the right to send a
“reminder notice” to Landlord, which conspicuously indicates that Landlord’s
continued failure to respond may result in the deemed approval of Tenant’s
designation of the Non-Renewed Space. If Landlord fails to notify Tenant of its
reasonable objections to the size,

-4-



--------------------------------------------------------------------------------



 



configuration or location of the Non-Renewed Space within five (5) business days
after receipt of the reminder notice identified in this Section 7.2, then such
failure shall be deemed Landlord approval of Tenant’s designation of the
Non-Renewed Space. If Tenant elects to exercise the Partial Renewal Right, then
prior to the first (1st) day of the Option Term Tenant shall, at Tenant’s sole
cost and expense, cause the Extension Premises to be separately demised, if
necessary, from the Non-Renewal Space (the “Demising Obligation”), which
Demising Obligation shall be performed by Tenant in accordance with the terms
and conditions set forth in Article 8 of the Office Lease, and Tenant shall be
solely responsible, at Tenant’s cost, for all modifications, additions or
alterations required by any applicable building or fire/lifesafety code to be
made to the Premises, the Non-Renewed space, the Base Building and/or Common
Areas on the forth (4th) floor of the Building as a result of such demising. If
Tenant elects to exercise the Partial Renewal Right, then Landlord and Tenant
shall be relieved of their respective obligations under this Lease with respect
to the applicable Non-Renewed Space as of the first (1st) day of the Option
Term, except for those obligations set forth in the Lease (as hereby amended)
which specifically survive the expiration or earlier termination of the Lease,
including, without limitation, the payment by Tenant of all accrued but unpaid
amounts owed by Tenant under the Lease (as hereby amended), through the day
immediately preceding the first (1st) day of the Option Term, with respect to
the Non-Renewed Space. In the event that Tenant fails to vacate, and surrender
and deliver to Landlord exclusive possession of the Non-Renewed Space, with the
Demising Obligation completed and free of all subleases, and otherwise in the
condition required pursuant to the terms of the Lease, prior to the first (1st)
day of the Option Term, then the provisions of Article 16 of the Office Lease
shall apply to the Non-Renewed Space.
          7.3. Option Rent. The annual rent payable by Tenant during the
applicable Option Term (the “Option Rent”) shall be equal to the “Fair Rental
Value” for the Premises as of the commencement date of such Option Term. The
“Fair Rental Value” shall be equal to the annual rent (including additional rent
and considering any “base year” or “expense stop” applicable thereto), including
all escalations, at which tenants are leasing non-sublease, non-encumbered,
non-equity, non-renewal commercial office space comparable in size, location and
quality to the Premises, for a comparable lease term, in an arm’s length
transactions consummated during the ten (10) month period (the “Rent Review
Period”) prior to the date Landlord delivers the “Option Rent Notice,” as that
term is defined in Section 7.4, below, which comparable commercial office space
is located in the Project, or if there are not a sufficient number of comparable
transactions in the Project than in “Comparable Buildings,” as that term is
defined below (“Comparable Transactions”), taking into consideration all the
applicable concessions generally considered in the Comparable Transaction,
including, without limiation, the following concessions (collectively, the
“Concessions”): (a) rental abatement concessions, if any, being granted such
tenants in connection with such comparable space; (b) tenant improvements or
allowances provided or to be provided for such comparable space, taking into
account, and deducting the value of, the existing improvements in the Premises,
such value to be based upon the age, quality and layout of the improvements and
the extent to which the same can be utilized by a general office user; and
(c) other reasonable monetary concessions being granted such tenants in
connection with such comparable space; provided, however, that in calculating
the Fair Rental Value, no consideration shall be given to (i) the fact that
Landlord is or is not required to pay a real estate brokerage commission in
connection with Tenant’s exercise of its right to lease the Premises during the
Option Term, and (ii) any period of rental abatement, if any, granted to tenants
in comparable transactions in connection with the design, permitting and
construction of tenant improvements in such comparable spaces. If, in
determining the Option Rent, Concessions are granted, Landlord may, at
Landlord’s sole option, elect any or a portion of the following: (A) to grant
some or all of the Concessions to Tenant in the form as described above (i.e.,
as free rent or as an improvement allowance), and (B) to adjust the rental rate
component of the Option Rent to be an effective rental rate which takes into
consideration the total dollar value of the Concessions (in which case the
Concessions evidenced in the effective rental rate shall not be granted to
Tenant). For purposes of this Lease, “Comparable Buildings” shall mean
first-class commercial office projects located in San Francisco, California with
similar locations and with views and amenities similar to the Building.
          7.4. Exercise of Options. The option contained in this Section 7 shall
be exercised by Tenant, if at all, and only by Tenant delivering irrevocable
written notice (the “Exercise Notice”) of its exercise thereof to Landlord not
more than eighteen (18) and not less than thirteen (13) months prior to the
expiration of the Renewal Term or the first Option Term, as applicable. In the
event that Tenant timely exercises the renewal option, then Landlord shall

-5-



--------------------------------------------------------------------------------



 



deliver notice setting forth the Option Rent (the “Option Rent Notice”) to
Tenant not less than five (5) months prior to the expiration of the Renewal Term
or the first Option Term, as applicable, setting forth the Option Rent. Tenant
may, at Tenant’s option, object to the Option Rent contained in the Option Rent
Notice, by written notice to Landlord (the “Objection Notice”) within thirty
(30) days following Tenant’s receipt of the Option Rent Notice, in which case
the parties shall follow the procedure, and the Option Rent shall be determined,
as set forth in Section 7.5, below. In the event that Tenant shall fail to
timely deliver an Objection Notice, the Option Rent set forth in the Option Rent
Notice shall be the Option Rent due during the Option Term and Tenant shall have
no right to contest the same. Landlord and Tenant shall execute an amendment
setting forth the terms and conditions of the Option Term. Tenant shall not have
any right to exercise the second Option Term in the event that Tenant fails to
timely exercise its right to the first Option Term as set forth in this
Section 7.
          7.5. Determination of Option Rent. In the event Tenant timely and
appropriately objects to the Option Rent Landlord and Tenant shall attempt to
agree upon the Option Rent using their best good-faith efforts. If Landlord and
Tenant fail to reach agreement within fifteen (15) business days following
Tenant’s objection to the Option Rent (the “Outside Agreement Date”), then each
party shall make a separate determination of the Option Rent within five
(5) business days after the applicable Outside Agreement Date, and such
determinations shall be submitted to arbitration in accordance with
Sections 7.4.1 through 7.4.7 below.
               7.5.1 Landlord and Tenant shall each appoint one arbitrator who
shall be a real estate broker who shall have been active over the five (5) year
period ending on the date of such appointment in the leasing of first class
commercial office projects in the South of Market Street area of San Francisco,
California. Each such arbitrator shall be appointed within fifteen (15) days
after the applicable Outside Agreement Date. .
               7.5.2 The two (2) arbitrators so appointed shall within ten
(10) days of the date of the appointment of the last appointed arbitrator agree
upon and appoint a neutral third arbitrator who shall be certified as an MAI
appraiser and shall have had at least five (5) years experience as a real estate
appraiser for San Francisco, California.
               7.5.3 The third arbitrator shall within thirty (30) days of his
or her appointment make a determination of the Option Rent taking into account
the requirements of Section 7.3 above (the “Neutral Determination”) and shall
notify Landlord and Tenant which of Landlord or Tenant’s determination of Option
Rent was closest to the Neutral Determination. The determination of the third
arbitrator shall be limited solely to the issue of whether Landlord’s or
Tenant’s submitted Option Rent is the closest to the Neutral Determination
determined by the third arbitrator. The Option Rent submitted by Landlord or
Tenant which the third arbitrator decides is closest to the Neutral
Determination shall be the Option Rent.
               7.5.4 The decision of the neutral arbitrator shall be binding
upon Landlord and Tenant.
               7.5.5 If either Landlord or Tenant fails to appoint an arbitrator
within fifteen (15) days after the applicable Outside Agreement Date, then the
arbitrator appointed by one of them shall reach a decision, notify Landlord and
Tenant thereof, and such arbitrator’s decision shall be binding upon Landlord
and Tenant.
               7.5.6 If the two (2) arbitrators fail to agree upon and appoint a
third arbitrator, or if both parties fail to appoint an arbitrator, then the
appointment of the third arbitrator or any arbitrator shall be dismissed and the
matter to be decided shall be forthwith submitted to arbitration under the
provisions of the American Arbitration Association, but subject to the
instruction set forth in this Section 7.5.
               7.5.7 Landlord and Tenant shall each separately pay any fees and
costs of their selected arbitrator, and shall each pay one-half (1/2) of the
fees and costs of the third arbitrator.
     8. Right of First Offer. Landlord hereby grants Tenant, and any assignee of
Tenant’s entire interest in the Lease (as hereby amended), a one-time right
(subject to the terms set forth in Section 8.6, below) of first offer with
respect to any of the following space that

-6-



--------------------------------------------------------------------------------



 



comes available during the Renewal Term: (i) Suites 3000 and 3100 on the third
(3rd) floor of the Building, consisting of a total of approximately 25,370
rentable square feet of space, (ii) all of the space on the fourth (4th) floor
of the Building, consisting of a total of approximately 40,761 square feet of
space, and (iii) Suites 5050, 5100, 5200, 5300, 5350, 5400, 5411, 5500 and 5510
on the fifth (5th) floor of the Building, consisting of a total of approximately
42,867 rentable square feet of space (individually, or collectively, “First
Offer Space”). The current approximate locations, outlines and square footages
of such suites as of the date of this Seventh Amendment are set forth on
Exhibit C attached hereto, it being acknowledged that the same are subject to
change, revisions and other modifications from time to time (specifically
including, without limiation, modifications resulting from third party leases
which combine suites or modify the outlines and/or square footages of such
suites). Such rights of first offer shall commence only following the expiration
or earlier termination of the existing leases for the First Offer Space;
however, such right of first offer shall be subordinate to all third party
rights existing as of the date of execution of this Seventh Amendment with
respect to the First Offer Space (whether pursuant to renewal options, rights of
first offer, expansion options, must take requirements, or otherwise;
collectively, the “Superior Right Holders”), if any, which shall be disclosed on
the schedule attached hereto as Exhibit D. Tenant’s right of first offer shall
be on the terms and conditions set forth in this Section 8. References to
“Tenant” in this Section 8 shall refer to “Tenant” and any assignee of Tenant’s
entire interest in the Lease (as hereby amended).
          8.1. Procedure for Offer. Once Landlord determines that no Superior
Right Holder(s) will be exercising any of its right(s) with respect to
particular First Offer Space, and such First Offer Space becomes available for
lease to third parties, Landlord shall provide Tenant with a written notice
(“Notice of First Offer Opportunity”) offering to lease to Tenant such First
Offer Space, and such Notice of First Offer Opportunity shall list the suite
number, rentable square footage, “First Offer Rent,” as that term is defined in
Section 8.3 below, and the other economic terms upon which Landlord is willing
to lease such space to Tenant.
          8.2. Procedure for Acceptance. If Tenant wishes to exercise Tenant’s
right of first offer with respect to the space described in the Notice of First
Offer Opportunity, then within ten (10) business days of delivery of such Notice
of First Offer Opportunity to Tenant, Tenant shall deliver written notice to
Landlord of Tenant’s election to exercise its right of first offer with respect
to the entire space described in such Notice of First Offer Opportunity
(specifically including if such space comprises more than one of the suites
identified in Section 8, above) on the terms contained in such notice. If Tenant
fails to so notify Landlord, in writing, of either its election to exercise its
right of first offer, or its election to reject such right of first offer,
within the foregoing ten (10) business day period, then Landlord shall be free
to lease the space described in the Notice of First Offer Opportunity to anyone
to whom Landlord desires on any terms Landlord desires. If, however, Tenant does
notify Landlord, in writing, within such ten (10) business day period that
Tenant rejects such right of first offer, then Landlord shall be free to lease
the space described in the Notice of First Offer Opportunity to anyone to whom
Landlord desires on any terms Landlord desires, provided that the base rent
offered to such third-party is not more (on a per rentable square foot basis)
than five percent (5%) lower than the Base Rent offered to Tenant in the Notice
of First Offer Opportunity. In connection with the terms of the immediately
preceding sentence, in the event that Landlord desires to offer (within a period
of six (6) months commencing upon the expiration of the ten (10) business day
period) the space described in the Notice of First Offer Opportunity to a
third-party at a base rent (on a per rentable square foot basis) which is more
than five percent (5%) lower than the Base Rent offered to Tenant in the Notice
of First Offer Opportunity, then Landlord shall, via a revised Notice of First
Offer Opportunity, first re-offer to lease to Tenant such First Offer Space at
such lower base rent, and Tenant shall, within ten (10) business days of
delivery of such revised Notice of First Offer Opportunity to Tenant, deliver
written notice to Landlord of Tenant’s election to exercise its right of first
offer with respect to the entire space described in the revised Notice of First
Offer Opportunity on the terms contained in such notice. If Tenant then fails to
so notify Landlord of its election to exercise its right of first offer within
the ten (10) business day period set forth in the immediately preceding
sentence, then Landlord shall be free to lease the space described in the Notice
of First Offer Opportunity to anyone to whom Landlord desires on any terms
(including any base rent) that Landlord desires. Notwithstanding anything to the
contrary contained herein, Tenant must elect to exercise its right of first
offer, if at all, with respect to all of the space offered by Landlord to Tenant
at any particular time, and Tenant may not elect to lease only a portion
thereof.

-7-



--------------------------------------------------------------------------------



 



          8.3. First Offer Space Rent. In the event that Tenant exercises its
right under this Section 8 to lease First Offer Space on or prior to
November 30, 2008, then the Rent payable by Tenant for such First Offer Space
(the “First Offer Rent”) shall be at the same rate at which Rent is payable by
Tenant for the Premises under the Lease as hereby amended as of the “First Offer
Commencement Date,” as that term is defined in Section 8.5 below, which Rent
shall include all applicable escalations to the Rent made or to be made during
the Lease Term. In the event that Tenant exercises its right under this
Section 8 to lease First Offer Space after November 30, 2008, then the Rent
payable by Tenant for such First Offer Space (the “First Offer Rent”) shall be
equal to the Fair Rental Value applicable to such First Offer Space. In either
case, the Base Year applicable to the payment of Tenant’s Share of Direct
Expenses in connection with such First Offer Space shall be the calendar year in
which the First Offer Commencement Date occurs.
          8.4. Construction In the First Offer Space. Tenant shall take the
First Offer Space in its “as is” condition, subject to Tenant’s right to receive
a tenant improvement allowance, if any, which may be determined as part of the
Fair Rental Value determination, and the construction of improvements in the
First Offer Space shall comply with the terms of Article 8 of the Lease.
          8.5. Amendment to Lease. If Tenant timely exercises Tenant’s right to
lease First Offer Space as set forth herein, Landlord and Tenant shall within
thirty (30) days thereafter execute an amendment to this Lease for such First
Offer Space upon the terms and conditions as set forth in the Lease (as hereby
amended), the Notice of First Offer Opportunity and this Section 8.
Notwithstanding the foregoing, an otherwise valid exercise of Tenant’s right of
first offer shall be of full force and effect irrespective of whether such
amendment is timely signed by Landlord and Tenant. Tenant shall commence payment
of Rent for the First Offer Space, and the term of the First Offer Space shall
commence upon the date (the “First Offer Commencement Date”) which is the
earlier to occur of (i) the date which is ninety (90) days following Landlord’s
delivery of the First Offer Space to Tenant, (ii) the date upon which Tenant
substantially completes its improvements within the First Offer Space, and
(iii) the date upon which Tenant first commences to conduct business in the
First Offer Space. The term of the First Offer Space shall terminate
coterminously with the expiration or earlier termination of the Lease (as hereby
amended).
          8.6. Termination of the Right of First Offer. The rights contained in
this Section 8 shall be personal to the Original Tenant and any assignee of
Tenant’s entire interest in the Lease (as hereby amended) in accordance with the
terms set forth in Article 14 of the Office Lease, and may only be exercised by
Tenant if Tenant (or such assignee) occupies the entire then-existing Premises
(with occupancy by any Affiliate of Original Tenant or its assignee being deemed
occupancy by Original Tenant or its assignee). The right of first offer granted
herein shall terminate as to the particular First Offer Space upon the failure
by Tenant to exercise its right of first offer with respect to such First Offer
Space as offered by Landlord; provided, however, in the event that Landlord does
not enter into a lease with a third party with respect to such First Offer Space
within one hundred eighty (180) days following the expiration of the last to
occur of the applicable ten (10) business day periods set forth in Section 8.2,
above, then Tenant’s rights under this Section 8 with respect to that particular
First Offer Space only shall renew. Tenant shall not have the right to lease
First Offer Space pursuant to the terms of this Section 8 in the event that less
than two (2) years remain prior to the Lease Expiration Date, as the same may be
extended pursuant to the terms of Section 7, above; provided, however, if
Landlord delivers a First Offer Notice at a time within such two (2) year period
where Tenant’s option to extend this Lease for an Option Term remains in effect,
then notwithstanding any contrary provision of this Lease, Tenant may exercise
its right of first offer so long as Tenant simultaneously exercises such Option
Term. Tenant shall not have the right to lease First Offer Space if, as of the
date of the attempted exercise of any right of first offer by Tenant, or as of
the scheduled date of delivery of such First Offer Space to Tenant, Tenant is in
default under the Lease (as hereby amended) beyond any applicable cure period
set forth in the Lease, or Tenant has previously been in economic default or
material non-economic default under the Lease (as hereby amended) beyond any
applicable cure period set forth in the Lease more than twice during the
immediately preceding five (5) year period.

-8-



--------------------------------------------------------------------------------



 



     9. Tenant Signage.
          9.1. In General. In addition to the signage rights expressly set forth
in the Lease, Tenant shall have the right, at Tenant’s sole cost and expense, to
install custom signage within the main entrance to the Premises. In addition,
Tenant shall be entitled to one (1) non-exclusive exterior building sign
identifying Tenant’s name or logo (the “Building Sign”) in connection with
Tenant’s lease of the Premises. In the event that Tenant elects to utilize such
Building Sign, Tenant shall commence payment of rent for the Building Sign in
the amount of Five Thousand and No/100 ($5,000.00) per month, which rent shall
be deemed Additional Rent under the Lease. If Tenant elects to cease utilizing
the Building Sign, upon removal thereof in accordance with Section 9.5 of this
Seventh Amendment, Tenant shall have no further obligation to pay Additional
Rent for the Building Sign.
          9.2. Specifications and Permits. The Building Sign shall set forth
Tenant’s name and logo as determined by Tenant in its sole discretion; provided,
however, in no event shall the Building Sign include an “Objectionable Name,” as
that term is defined in Section 9.3, below. The graphics, materials, color,
design, lettering, lighting, size, illumination, specifications and exact
location of the Building Sign (collectively, the “Sign Specifications”) shall be
subject to the prior written approval of Landlord, which approval may be
withheld in Landlord’s sole discretion. In addition, the Building Sign shall be
subject to Tenant’s receipt of all required governmental permits and approvals
and shall be subject to all applicable laws and to any covenants, conditions and
restrictions affecting the Project. Landlord shall use commercially reasonable
efforts, at no cost to Landlord, to assist Tenant in obtaining all necessary
governmental permits and approvals for the Building Sign. Tenant hereby
acknowledges that Landlord has made no representation or warranty to Tenant with
respect to the probability of obtaining all necessary governmental approvals and
permits for the Building Sign. In the event Tenant does not receive the
necessary governmental approvals and permits for the Building Sign, Tenant’s and
Landlord’s rights and obligations under the remaining terms and conditions of
the Lease shall be unaffected.
          9.3. Objectionable Name. To the extent the Tenant desires to change
the name and/or logo set forth on the Building Sign, such name and/or logo shall
not have a name which relates to an entity which is of a character or
reputation, or is associated with a political faction or orientation, which is
inconsistent with the quality of the Project, or which would otherwise
reasonably offend a landlord of the Comparable Buildings (an “Objectionable
Name”). The parties hereby agree that the name “LoopNet” or any reasonable
derivation thereof, shall not be deemed an Objectionable Name.
          9.4. Termination of Right to Tenant’s Signage. The rights contained in
this Section 9 shall be personal to the Original Tenant and any assignee of
Tenant’s entire interest in the Lease (as hereby amended) in accordance with the
terms set forth in Article 14 of the Office Lease, and may only be exercised and
maintained by the Original Tenant or such assignee (and not any sublessee or
other transferee of Tenant’s interest in the Lease) if (i) the Original Tenants
or such assignee in occupancy of no less than seventy-five percent (75%) of the
then-existing Premises, (ii) Tenant is not then in default under the Lease, as
amended (beyond the applicable notice and cure period set forth in the Lease),
(iii) Tenant has not been in default under the Lease, as amended (beyond the
applicable notice and cure period set forth in the Lease), more than once during
the prior twelve (12) month period, and (iv) Tenant has not been in default
under the Lease, as amended (beyond the applicable notice and cure period set
forth in the Lease), more than two (2) times during the immediately preceding
five (5) year period. The signage rights set forth in this Section 9 may not be
transferred, assigned, subleased or otherwise alienated by Tenant; provided,
however, that Tenant shall have the right, upon prior written notice to
Landlord, to transfer the signage rights set forth in this Section 9 to an
Affiliate assignee of Tenant’s entire interest in the Lease (as hereby amended),
and Landlord’s approval shall not be required for such transfer.
          9.5. Cost and Maintenance. The costs of the actual Building Sign and
the installation, design, construction and any and all other costs associated
with the Building Sign, including, without limitation, utility charges and
hook-up fees, permits, and maintenance and repairs, shall be the sole
responsibility of Tenant. Should the Building Sign require repairs and/or
maintenance, as determined in Landlord’s reasonable judgment, Landlord shall
have the right to provide notice thereof to Tenant and Tenant (except as set
forth below) shall cause such repairs and/or maintenance to be performed within
thirty (30) days after receipt of such notice

-9-



--------------------------------------------------------------------------------



 



from Landlord, at Tenant’s sole cost and expense; provided, however, if such
repairs and/or maintenance are reasonably expected to require longer than thirty
(30) days to perform, Tenant shall commence such repairs and/or maintenance
within such thirty (30) day period and shall diligently prosecute such repairs
and maintenance to completion. Should Tenant fail to perform such repairs and/or
maintenance within the periods described in the immediately preceding sentence,
Landlord shall, upon the delivery of an additional five (5) business days’ prior
written notice, have the right to cause such work to be performed and to charge
Tenant as Additional Rent for the actual cost of such work. Upon the expiration
or earlier termination of the Lease, or upon the expiration or termination of
Tenant’s rights under this Section 9, Tenant shall, at Tenant’s sole cost and
expense, cause the Building Sign to be removed and shall cause the areas in
which such Building Sign was located to be restored to the condition existing
immediately prior to the placement of such Building Sign (reasonable wear and
tear excepted). If Tenant fails to timely remove the Building Sign or to restore
the areas in which such the Building Sign was located, as provided in the
immediately preceding sentence, then Landlord may perform such work, and all
actual costs incurred by Landlord in so performing shall be reimbursed by Tenant
to Landlord within thirty (30) days after Tenant’s receipt of an invoice
therefor. The terms and conditions of this Section 9.5 shall survive the
expiration or earlier termination of the Lease.
     10. Security Deposit. Landlord and Tenant acknowledge that Landlord is
currently holding a Security Deposit in the amount of $114,609.21, in accordance
with the terms of the Lease. Landlord shall continue to retain such Security
Deposit as security for the faithful performance by Tenant of the terms,
covenants and conditions of the Lease, as hereby amended, during the Renewal
Term.
     11. Parking. Effective as of the date of this Seventh Amendment, Section 9
of the Summary attached to the Office Lease is hereby amended and restated as
follows:

             
 
  “9.   Parking
(Article 28):   One (1) unreserved parking pass for
every 4,000 rentable square feet of
the Premises.”

In addition, Landlord may, at any time, institute valet assisted parking within
the Project parking facility, and Tenant and its employees shall comply with any
such valet assisted parking.
     12. Landlord’s Option as to Subject Space. Effective as of the date of this
Seventh Amendment, Section 14.4 of the Office Lease is hereby amended and
restated as follows:
“Notwithstanding anything to the contrary contained in this Article 14, and
except as set forth in Section 14.8 below, with respect to a Transfer (i) for
not less than twenty percent (20%) of the Premises, and/or (ii) for the entire
remaining Lease Term, Landlord shall have the option, by giving written notice
to Tenant within thirty (30) days after receipt of any Transfer Notice, to
recapture the Subject Space. Such recapture notice shall cancel and terminate
this Lease with respect to the Subject Space as of the date stated in the
Transfer Notice as the effective date of the proposed Transfer until the last
day of the term of the Transfer as set forth in the Transfer Notice (or at
Landlord’s option, shall cause the Transfer to be made to Landlord or its agent,
in which case the parties shall execute the Transfer documentation promptly
thereafter). In the event of a recapture by Landlord, if this Lease shall be
canceled with respect to less than the entire Premises, the Rent reserved herein
shall be prorated on the basis of the number of rentable square feet retained by
Tenant in proportion to the number of rentable square feet contained in the
Premises, and this Lease as so amended shall continue thereafter in full force
and effect, and upon request of either party, the parties shall execute written
confirmation of the same. If Landlord declines, or fails to elect in a timely
manner to recapture the Subject Space under this Section 14.4, then, provided
Landlord has consented to the proposed Transfer, Tenant shall be entitled to
proceed to transfer the Subject Space to the proposed Transferee, subject to
provisions of this Article 14.”
     13. Landlord Compliance with Laws. Effective as of the date of this Seventh
Amendment, the last two (2) sentences of Article 24 of the Office Lease are
hereby amended and restated as follows:

-10-



--------------------------------------------------------------------------------



 



“Landlord shall comply with all Applicable Laws and Codes relating to the Base
Building, provided that compliance with such Applicable Laws and Codes is not
the responsibility of Tenant under the Lease, and provided further that
Landlord’s failure to comply therewith would prohibit Tenant from obtaining or
maintaining a certificate of occupancy for the Premises, or would prohibit
Tenant’s ability to operate Tenant’s business, or would unreasonably and
materially affect the safety of Tenant’s employees or create a significant
health hazard for Tenant’s employees. Landlord shall be permitted to include in
Operating Expenses any costs or expenses incurred by Landlord under this
language to the extent consistent with the terms of Section 4.2.4 of this
Lease.”
     14. Abatement Event. Effective as of the Expansion Commencement Date, the
following is hereby added to the end as the last sentence of Section 6.4 of the
Office Lease:
“Notwithstanding anything to the contrary, Tenant shall have the right to
terminate the Lease upon written notice therefor to Landlord, in the event of
any Abatement Event which continues for a period of one hundred fifty
(150) consecutive days or for a period of one hundred eighty
(180) non-consecutive days in any calendar year.”
     15. No Landlord Relocation Rights. Landlord acknowledges that Landlord does
not currently possess and shall not have any rights to relocate the Premises
pursuant to the Lease.
     16. Corridor Approvals.
          16.1. In General. Landlord and Tenant acknowledge that, as more
particularly set forth in Section 2.2.3 of the Tenant Work Letter, Tenant
desires to perform certain “Corridor Work.” In connection therewith, Tenant
shall be required to obtain various governmental approvals and permits (the
“Corridor Work Permits”). Tenant shall submit the “Approved Working Drawings”
(as that term is defined in Section 3.4 of the Tenant Work Letter) with respect
to such Corridor Work to the appropriate governmental authorities in order to
obtain such Corridor Work Permits on or before the date which is three (3) weeks
following the date of this Seventh Amendment. To the extent that Tenant submits
such Approved Working Drawings to the appropriate governmental authorities on or
before the date set forth in the immediately preceding sentence, then in the
event that such appropriate governmental authorities fail to (i) issue the
Corridor Work Permits to Tenant, (ii) provide Tenant with reasonable objections
to the Approved Working Drawings, or (iii) require reasonable revisions to be
made the Approved Working Drawings in order to be able to issue the Corridor
Work Permits to Tenant, all within sixty (60) days following the date of the
full execution and delivery of this Seventh Amendment by Landlord and Tenant,
then Tenant shall have the right, upon written notice delivered to Landlord on
or before the date which is five (5) business days following the expiration of
the foregoing sixty (60) day period, to elect to terminate the Lease (as hereby
amended), which termination shall be effective as of the date (the “Termination
Date”) which is one (1) year following the date Landlord receives such
termination notice (such one (1) year period shall, to the extent all or a
portion of the same is after May 31, 2008, be referred to herein as the “One
Year Extension Term”). Tenant shall, concurrently with its delivery of such
notice to Landlord, deliver to Landlord an amount sufficient to reimburse
Landlord for its review and processing fees, as well as any reasonable
professional fees (including, without limitation, attorneys’, accountants’,
architects’, engineers’ and consultants’ fees) and brokerage commissions
incurred by Landlord in connection with this Seventh Amendment. To the extent
Tenant exercises its right to terminate the Lease (as hereby amended) pursuant
to the terms of this Section 16, then the Lease (as hereby amended) shall
terminate effective as of the Termination Date with the same force and effect as
if the Lease (as hereby amended) were scheduled to expire in accordance with its
terms as of such Termination Date, and, without limiting the generality of the
foregoing, Tenant shall surrender possession of the entire Premises to Landlord
on such Termination Date in the condition required pursuant to the terms and
conditions of the Lease (as hereby amended). The termination rights granted to
Tenant under this Section 16 are personal to the Tenant originally named herein,
and may not be assigned or transferred to any other person or entity. Tenant’s
failure to so notify Landlord shall be deemed Tenant’s waiver of any right to
terminate the Lease (as hereby amended) as set forth hereinabove.

-11-



--------------------------------------------------------------------------------



 



          16.2. One Year Extension Term. To the extent Tenant exercises its
right to terminate the Lease (as hereby amended) pursuant to the terms of
Section 16.1, above, Tenant’s lease of the Premises during the One Year
Extension Term shall be as set forth in this Section 16.2.
               16.2.1 Lease Term. The Lease Term shall be extended and shall
expire (unless sooner terminated as provided in the Lease, as hereby amended) on
the last day of the One Year Extension Term.
               16.2.2 Premises. Notwithstanding the exercise of such termination
right, the Premises shall nevertheless be expanded to include the 7th Amendment
Expansion Premises on the Expansion Commencement Date. Tenant shall accept the
7th Amendment Expansion Premises in its presently existing, “as is” condition,
and Tenant shall continue to accept the Existing Premises in its presently
existing, “as is” condition. Landlord shall not be obligated to provide or pay
for any improvement work or services related to the improvement of the Premises
(it being acknowledged that the Tenant Work Letter attached hereto has Exhibit B
shall have no applicability and shall be deemed of no force and effect). Tenant
shall have no right to perform the Corridor Work.
               16.2.3 Base Rent. Effective as of the Expansion Commencement
Date, Tenant shall pay Base Rent for the entire Premises (i.e., the Existing
Premises and the 7th Amendment Expansion Premises) in the amount of One Hundred
Fifty-Seven Thousand Seven Hundred Three and 08/100 Dollars ($157,703.08) (i.e.,
$41.00 per rentable square foot on an annual basis) per month.
               16.2.4 Tenant’s Share of Direct Expenses. Effective as of June 1,
2008, with respect to the entire Premises (i.e., the Existing Premises and the
7th Amendment Expansion Premises) Tenant shall continue to pay Tenant’s Share of
Direct Expenses in accordance with the terms of the Lease, provided that with
regard to Direct Expenses arising or accruing on or after June 1, 2008, Tenant’s
Share shall equal 5.0555%.
               16.2.5 Security Deposit. The terms and conditions set forth in
Section 10 of this Seventh Amendment, above, shall apply, and shall survive such
exercise of Tenant’s termination right and the termination of the Lease.
               16.2.6 Parking. The terms and conditions set forth in Section 11
of this Seventh Amendment, above, shall apply, and shall survive such exercise
of Tenant’s termination right and the termination of the Lease.
               16.2.7 No Landlord Relocation Rights. The terms and conditions
set forth in Section 15 of this Seventh Amendment, above, shall apply, and shall
survive such exercise of Tenant’s termination right and the termination of the
Lease.
               16.2.8 Brokers. The terms and conditions set forth in Section 21
of this Seventh Amendment, below, shall apply, and shall survive such exercise
of Tenant’s termination right and the termination of the Lease.
               16.2.9 Other Terms. The following Sections (and any corresponding
sub-Sections) of this Seventh Amendment shall have no applicability during the
One Year Extension Term: Sections 3, 4.2, 4.3, 5.2, 5.3, 5.4, 5.5, 6, 7, 8, 9,
12, 13, 14, 17, 18, 19, and 20; and Exhibits B, C, D and E.
     17. Subordination. Landlord shall use commercially reasonable efforts to
provide Tenant, at Tenant’s cost, with a nondisturbance agreement in a
commercially reasonable form from Landlord’s presently existing lender holding a
deed of trust on the Project within ninety (90) days following the date of this
Seventh Amendment.
     18. Landlord’s Option to Repair. Effective as of the Expansion Commencement
Date, the following shall be added to Section 11.2 of the Office Lease:
“Notwithstanding anything to the contrary, if Landlord elects to terminate the
Lease pursuant to Section 11.2(v) while Tenant possesses any un-exercised
extension or renewal rights, Landlord shall provide written notice to Tenant
indicating Landlord’s termination intention and upon receipt of such notice from

-12-



--------------------------------------------------------------------------------



 



Landlord, Tenant shall have the right to exercise Tenant’s extension or renewal
right early by delivering written notice to Landlord within ten (10) days after
receipt of Landlord’s notice of intention to terminate, in which case the Term
shall automatically be extended and Landlord shall not be permitted to terminate
the Lease.”
     19. Removal and Restoration of Alterations. Notwithstanding Section 8.5 of
the Office Lease, effective as of the Expansion Commencement Date, Tenant shall
not be required to remove or restore any Alterations or improvements installed
or existing prior to the date of this Seventh Amendment; provided, however, and
notwithstanding the foregoing, upon the expiration of the Lease (as hereby
amended), or immediately following any earlier termination of this Lease, Tenant
shall continue to be obligated, at Tenant’s sole cost and expense, to remove all
Lines in the Premises (including the 7th Amendment Expansion Premises) installed
by Tenant, and repair any damage caused by such removal.
     20. Assignment and Subletting. Effective as of the Expansion Commencement
Date, Section 14.2.7 of the Office Lease is herby amended and restated as
follows:
“Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, is negotiating or has negotiated within the past two
(2) months with Landlord to lease space in the Project, provided that Landlord
has space in the Project reasonably consistent with the Transferee’s rentable
area requirements.”
     21. Brokers. Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Seventh Amendment other than McCarthy Cook & Co. and CB
Richard Ellis (the “Brokers”), and that they know of no other real estate broker
or agent who is entitled to a commission in connection with this Seventh
Amendment. Each party agrees to indemnify and defend the other party against and
hold the other party harmless from any and all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including, without
limitation, reasonable attorneys’ fees) with respect to any leasing commission
or equivalent compensation alleged to be owing on account of the indemnifying
party’s dealings with any real estate broker or agent, other than the Brokers,
occurring by, through, or under the indemnifying party. The terms of this
Section 21 shall survive the expiration or earlier termination of this Seventh
Amendment.
[Continued on Following Page]

-13-



--------------------------------------------------------------------------------



 



     22. No Further Modification. Except as set forth in this Seventh Amendment,
all of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.
     IN WITNESS WHEREOF, this Seventh Amendment has been executed as of the day
and year first above written.

                  “LANDLORD”   “TENANT”    
 
                CHINA BASIN/SAN FRANCISCO, LLC,
a Delaware limited liability company   LOOPNET, INC.,
a California corporation      
By:
  CHINA BASIN LANDING, LLC,   By:   /s/ RICHARD J BOYLE JR.    
 
  a Delaware limited liability company,       Name: RICHARD J BOYLE JR.    
 
  its Manager       Title: CHAIRMAN AND CEO    
 
        Date: APRIL 28, 2008    
 
               
By:
  CALSMART L.L.C.,   By:   /s/ Thomas P. Byrne    
 
  a Delaware limited liability company,       Name: Thomas P. Byrne    
 
  its Member/Manager       Title: President    
 
        Date: April 28, 2008    
 
               
By:
  RREEF AMERICA L.L.C.,
a Delaware limited liability company,
its Manager            
 
               
By:
  /s/ Patricia A. Ashton            
 
  Patricia A. Ashton,
Vice President-District Manager            
 
 
  Date: 5/02/08            

-14-



--------------------------------------------------------------------------------



 



EXHIBIT A
OUTLINE OF 7th AMENDMENT EXPANSION PREMISES
          This Exhibit A is referenced in Recital B of that certain Seventh
Amendment to Office Lease made and entered into as of the 2nd day of May 2008,
by and between CHINA BASIN/SAN FRANCISCO, LLC, a Delaware limited liability
company (“Landlord”), and LOOPNET, INC., a California corporation (“Tenant”).
(PLAN) [f40493f4049301.gif]

                  /s/ PAA                   /s/ RJB                   /s/ TPB  
             



EXHIBIT A
-1-



--------------------------------------------------------------------------------



 



EXHIBIT B
TENANT WORK LETTER
     This Exhibit B is referenced in Section 6 of that certain Seventh Amendment
to Office Lease made and entered into as of the 2nd day of May 2008, by and
between CHINA BASIN/SAN FRANCISCO, LLC, a Delaware limited liability company
(“Landlord”), and LOOPNET, INC., a California corporation (“Tenant”).
     This Tenant Work Letter shall set forth the terms and conditions relating
to the construction of the Premises (including the 7th Amendment Expansion
Premises). This Tenant Work Letter is essentially organized chronologically and
addresses the issues of the construction of the Premises, in sequence, as such
issues will arise during the actual construction of the Premises. All references
in this Tenant Work Letter to Sections of “this Amendment” shall mean the
relevant portion of the Seventh Amendment to which this Tenant Work Letter is
attached as Exhibit B and of which this Tenant Work Letter forms a part, all
references in this Tenant Work Letter to Articles or Sections of “this Lease”
shall mean the relevant portions of the Lease (as amended) being amended by this
Amendment, and all references in this Tenant Work Letter to Sections of “this
Tenant Work Letter” shall mean the relevant portions of Sections 1 through 5 of
this Tenant Work Letter. The construction of the improvements to the Premises
contemplated by this Amendment shall be governed by the terms of this Tenant
Work Letter and not the terms of the Article 8 of the Office Lease.
SECTION 1
DELIVERY OF THE PREMISES AND BASE BUILDING; LANDLORD WORK
     1.1 In General. Upon the full execution and delivery of this Amendment by
Landlord and Tenant, Landlord shall deliver the 7th Amendment Expansion Premises
and “Base Building,” as that term is defined below, to Tenant, and Tenant shall
accept the 7th Amendment Expansion Premises and Base Building from Landlord in
their presently existing, “as-is” condition, subject to Section 1.2 below. The
“Base Building” shall consist of those portions of the 7th Amendment Expansion
Premises which were in existence prior to the construction of tenant
improvements in the Premises for any prior tenant of the Premises. Tenant shall
continue to accept the Existing Premises in its presently existing, “as-is”
condition.
     1.2 Landlord Work. Landlord shall deliver the 7th Amendment Expansion
Premises in broom clean condition with all heating, air conditioning,
ventilating, mechanical, electrical, plumbing systems and elevators, in good
working order. Tenant acknowledges that Landlord is currently in the process of
performing certain renovation work in the lobby areas of the fourth (4th) floor
of the Building, and that Landlord will use commercially reasonable efforts to
substantially complete such renovation work on or before the Expansion
Commencement Date, provided, however that Landlord shall have no liability to
Tenant relating to or arising from any failure or delay by Landlord in
substantially completing such renovation work. Additionally, Landlord shall, to
the extent required for Tenant to obtain or maintain a certificate of occupancy
(or its equivalent) for general office use for the Premises, cause the existing
restrooms in the area commonly known as “Lobby 1” on the fourth (4th) floor of
the Building, to be in compliance with all applicable building codes and other
governmental laws, ordinances and regulations which were enacted prior to the
commencement of the date of this Lease and applicable to new construction for
general office space, including, without limitation, any handicap access codes
which were created in order to implement the Americans With Disabilities Act
(the “ADA”; as the ADA is in effect as of the date of this Amendment).
SECTION 2
TENANT IMPROVEMENTS
     2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant improvement allowance (the “Tenant Improvement Allowance”) in the amount
of $32.50 per rentable square foot of the Premises for the costs relating to the
initial design and construction of Tenant’s improvements which are permanently
affixed to the Premises (the “Tenant Improvements”); provided, however, an
amount of such Tenant Improvement Allowance up to $4.00 per rentable square foot
of the Premises may be used in accordance with Section 2.2.1.9

                  /s/ PAA                   /s/ RJB                   /s/ TPB  
             

CHINA BASIN/SAN FRANCISCO, LLC
[Loopnet, Inc.]

EXHIBIT B
-1-



--------------------------------------------------------------------------------



 



below. Except as otherwise specifically set forth in this Tenant Work Letter,
Landlord shall not be obligated to make disbursements (or provide credits)
pursuant to this Tenant Work Letter in a total amount which exceeds the Tenant
Improvement Allowance and the “Landlord’s Drawing Contribution,” as that term is
defined in Section 3.1, below. In the event that the Tenant Improvement
Allowance is not fully utilized by Tenant prior to June 1, 2009, then except as
set forth immediately below, such unused amounts shall revert to Landlord and
Tenant shall have no further rights with respect thereto. In the event, however,
that the Tenant Improvement Allowance is not be fully utilized pursuant to the
terms set forth in this Tenant Work Letter prior to June 1, 2009, then Tenant
may elect, upon not less than thirty (30) days’ prior written notice to Landlord
for Landlord to provide Tenant with a credit against the payment(s) of Rent next
due and owing for the Premises, in an amount equal to the positive difference
between the Tenant Improvement Allowance and the amount of the actual unused
amount, if any, of the Tenant Improvement Allowance which would otherwise revert
to Landlord as of June 1, 2009. In the event that Tenant fails to so notify
Landlord of its election to receive such credit against the payment(s) of Rent
next due and owing for the Premises on or before December 31, 2008, then all
such unused amounts shall revert to Landlord and Tenant shall have no further
rights with respect thereto.
     2.2 Disbursement of the Tenant Improvement Allowance.
          2.2.1 Tenant Improvement Allowance Items. Except as otherwise set
forth in this Tenant Work Letter, the Tenant Improvement Allowance shall be
disbursed by Landlord only for the following items and costs (collectively the
“Tenant Improvement Allowance Items”):
               2.2.1.1 Payment of the fees of the “Architect” and the
“Engineers,” as those terms are defined in Section 3.1 of this Tenant Work
Letter, and payment of the fees incurred by, and the cost of documents and
materials supplied by, Landlord and Landlord’s consultants in connection with
the preparation and review of the “Construction Drawings,” as that term is
defined in Section 3.1 of this Tenant Work Letter;
               2.2.1.2 The payment of plan check, permit and license fees
relating to construction of the Tenant Improvements;
               2.2.1.3 The cost of construction of the Tenant Improvements (and
the Corridor Work (as defined in Section 2.2.3), including, without limitation,
testing and inspection costs, hoisting and trash removal costs, and contractors’
fees and general conditions;
               2.2.1.4 The cost of any changes in the Base Building when such
changes are required by the Construction Drawings (including if such changes are
due to the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;
               2.2.1.5 The cost of any changes to the Construction Drawings or
Tenant Improvements required by all applicable building codes and all applicable
laws (the “Code”);
               2.2.1.6 The cost of the “Coordination Fee,” as that term is
defined in Section 4.2.2.1 of this Tenant Work Letter;
               2.2.1.8 Sales and use taxes;
               2.2.1.9 The cost of all networking equipment and cabling to be
installed in the Premises, but in no event in excess of an amount equal to $4.00
per rentable square foot of the Premises; and
               2.2.1.10 All other costs approved by or expended by Landlord in
connection with the construction of the Tenant Improvements.
          2.2.2 Disbursement of Tenant Improvement Allowance. During the
construction of the Tenant Improvements, Landlord shall make monthly
disbursements of the Tenant Improvement Allowance for Tenant Improvement
Allowance Items for the benefit of Tenant and shall authorize the release of
monies for the benefit of Tenant as follows.
               2.2.2.1 Monthly Disbursements. On or before the first day of each
calendar month during the construction of the Tenant Improvements (or such other
date as

                  /s/ PAA                   /s/ RJB                   /s/ TPB  
             

EXHIBIT B
-2-



--------------------------------------------------------------------------------



 



Landlord may designate), Tenant shall deliver to Landlord: (i) a request for
payment of the “Contractor,” as that term is defined in Section 4.1 of this
Tenant Work Letter, approved by Tenant, in a form to be provided by Landlord,
showing the schedule, by trade, of percentage of completion of the Tenant
Improvements in the Premises, detailing the portion of the work completed and
the portion not completed; (ii) invoices from all of “Tenant’s Agents,” as that
term is defined in Section 4.1.2 of this Tenant Work Letter, for labor rendered
and materials delivered to the Premises; (iii) executed mechanic’s lien releases
from all of Tenant’s Agents which shall comply with the appropriate provisions,
as reasonably determined by Landlord, of California Civil Code Section 3262(d);
and (iv) all other information reasonably requested by Landlord. Tenant’s
request for payment shall be deemed Tenant’s acceptance and approval of the work
furnished and/or the materials supplied as set forth in Tenant’s payment
request. Thereafter, Landlord shall deliver a check to Tenant made jointly
payable to Contractor and Tenant in payment of the lesser of: (A) the amounts so
requested by Tenant, as set forth in this Section 2.2.2.1, above, less a ten
percent (10%) retention (the aggregate amount of such retentions to be known as
the “Final Retention”), and (B) the balance of any remaining available portion
of the Tenant Improvement Allowance (not including the Final Retention),
provided that Landlord does not reasonably dispute any request for payment based
on non-compliance of any work with the “Approved Working Drawings,” as that term
is defined in Section 3.4 below, or due to any substandard work. Landlord’s
payment of such amounts shall not be deemed Landlord’s approval or acceptance of
the work furnished or materials supplied as set forth in Tenant’s payment
request.
               2.2.2.2 Final Retention. Subject to the provisions of this Tenant
Work Letter, a check for the Final Retention payable jointly to Tenant and
Contractor shall be delivered by Landlord to Tenant following the completion of
construction of the Premises, provided that (i) Tenant delivers to Landlord
properly executed mechanics lien releases in compliance with both California
Civil Code Section 3262(d)(2) and either Section 3262(d)(3) or
Section 3262(d)(4), (ii) Landlord has determined in its reasonable judgment that
no substandard work exists which adversely affects the mechanical, electrical,
plumbing, heating, ventilating and air conditioning, life-safety or other
systems of the Building, the curtain wall of the Building, the structure or
exterior appearance of the Building, or any other tenant’s use of such other
tenant’s leased premises in the Building and (iii) Architect delivers to
Landlord a certificate, in a form reasonably acceptable to Landlord, certifying
that the construction of the Tenant Improvements in the Premises has been
substantially completed.
          2.2.3 Corridor Work and other Tenant Improvements. Landlord
acknowledges that, subject to the terms and conditions of this Tenant Work
Letter, Tenant shall, as part of the construction of the Tenant Improvements,
collapse the corridor areas as more particularly set forth on those certain
plans prepared by Hooks ASD and dated January 10, 2008 (such Tenant Improvements
may be referred to individually as the “Corridor Work”). Tenant hereby
acknowledges that Landlord has made no representation or warranty to Tenant with
respect to the probability of obtaining all necessary governmental approvals and
permits for such Corridor Work. In the event Tenant does not receive the
necessary governmental approvals and permits for such Corridor Work, then
subject to the terms set forth in Section 16 of this Amendment, Tenant’s and
Landlord’s rights and obligations under the remaining terms and conditions of
the Lease shall be unaffected. Additionally, subject to Landlord’s review and
approval of the Construction Drawings (as defined in Section 3.1, below), Tenant
shall have the right to install (subject to the terms and conditions of this
Tenant Work Letter) the following Tenant Improvements in the Premises:
(i) supplemental HVAC equipment for the purpose of serving computer labs or
additional server rooms; (ii) a security system within the Premises and on the
exterior doors of the Premises, provided such security system is in compliance
with the Building’s security systems and policies, (iii) indirect lighting
fixtures in lieu of Building standard fixtures, provided such fixtures comply
with Title 24 and do not interfere with other Building systems, (iv) a limited
number of floor cores for supplemental electrical needs, provided that the
location and approval of all such floor cores will be subject to Landlord’s
reasonable approval; and (v) power poles for supplemental electrical power.
          2.2.4 Other Terms. Landlord shall only be obligated to make
disbursements from the Tenant Improvement Allowance to the extent costs are
incurred by Tenant for Tenant Improvement Allowance Items. All Tenant
Improvement Allowance Items for which the Tenant Improvement Allowance has been
made available shall be deemed Landlord’s property under the terms of the Lease.

                  /s/ PAA                   /s/ RJB                   /s/ TPB  
             

EXHIBIT B
-3-



--------------------------------------------------------------------------------



 



          2.2.5 Removal of Tenant Improvements. To the extent that the Corridor
Work is perform by Tenant in accordance with those certain plans prepared by
Hooks ASD and dated January 10, 2008, Tenant shall not be obligated upon the
expiration or earlier termination of this Lease to restore any portion of such
Corridor Work. In addition, to the extent that as part of the Tenant
Improvements Tenant installs any power poles for Tenant’s supplemental
electrical needs, then all such power poles shall be removed by Tenant upon the
expiration or earlier termination of the Lease, and which removal shall be
subject to the terms set forth in Section 8.5 of the Lease. With respect to all
other Tenant Improvements, in connection with Landlord’s review of any of the
Construction Documents, Landlord shall notify Tenant in writing of Tenant
Improvements that Tenant shall be required to remove (including corresponding
restorations to the affected portions of the Building) upon the expiration or
earlier termination of the Lease, and which removal shall be subject to the
terms set forth in Section 8.5 of the Lease; provided, however, that Tenant
shall not be required to remove any Tenant Improvements which (i) comply with
current Building standards for improvements, and (ii) constitute improvements
which are normal and customary for general office use. Notwithstanding the
foregoing, upon the expiration of the Lease Term, or immediately following any
earlier termination of this Lease, Tenant shall continue to be obligated, at
Tenant’s sole cost and expense, to remove all Lines in the Premises (including
the 7th Amendment Expansion Premises) installed by Tenant, and repair any damage
caused by such removal.
SECTION 3
CONSTRUCTION DRAWINGS
     3.1 Selection of Architect/Construction Drawings. Tenant shall retain the
architect/space planner designated by Tenant, subject to the approval of
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed (the “Architect”) to prepare the “Construction Drawings,” as that term
is defined in this Section 3.1, it being acknowledged that Landlord has
pre-approved HooksASD as the Architect. Landlord shall pay, as a cost
(“Landlord’s Drawing Contribution”) not to be deducted from the Tenant
Improvement Allowance but in an amount not to exceed $0.15 per rentable square
foot of the Premises, the cost of one (1) preliminary space plan for the
Premises, but not the cost of any revisions thereto requested by Tenant or
required by Landlord and no portion of the Landlord’s Drawing Contribution, if
any, remaining after the completion of the Tenant Improvements shall be
available for use by Tenant. Tenant shall retain the engineering consultants
designated by Tenant, subject to the approval of Landlord, which approval shall
not be unreasonably withheld, conditioned or delayed (the “Engineers”) to
prepare all plans and engineering working drawings relating to the structural,
mechanical, electrical, plumbing, HVAC, lifesafety, and sprinkler work in the
Premises, which work is not part of the Base Building. The plans and drawings to
be prepared by Architect and the Engineers hereunder shall be known collectively
as the “Construction Drawings.” All Construction Drawings shall comply with the
drawing format and specifications determined by Landlord, and shall be subject
to Landlord’s approval, which shall not be unreasonably withheld, conditioned or
delayed. Tenant and Architect shall verify, in the field, the dimensions and
conditions as shown on the relevant portions of the base building plans, and
Tenant and Architect shall be solely responsible for the same, and Landlord
shall have no responsibility in connection therewith. Landlord’s review of the
Construction Drawings as set forth in this Section 3, shall be for its sole
purpose and shall not imply Landlord’s review of the same, or obligate Landlord
to review the same, for quality, design, Code compliance or other like matters.
Accordingly, notwithstanding that any Construction Drawings are reviewed by
Landlord or its space planner, architect, engineers and consultants, and
notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings, and Tenant’s waiver and indemnity set forth in Sections 8.5 and 10.1
of this Lease shall specifically apply to the Construction Drawings.
     3.2 Final Space Plan. Tenant shall supply Landlord with four (4) copies
signed by Tenant of its final space plan for the Premises before any
architectural working drawings or engineering drawings have been commenced. The
final space plan (the “Final Space Plan”) shall include a layout and designation
of all offices, rooms and other partitioning, their intended use, and equipment
to be contained therein. Landlord may request clarification or more specific
drawings for special use items not included in the Final Space Plan. Landlord
shall advise Tenant in writing within five (5) business days after Landlord’s
receipt of the Final Space Plan for the Premises if the same is unsatisfactory
or incomplete in any respect, specifying with

                  /s/ PAA                   /s/ RJB                   /s/ TPB  
             

EXHIBIT B
-4-



--------------------------------------------------------------------------------



 



reasonable specificity the reasons for Landlord’s objection and/or the changes
needed to eliminate Landlord’s objection. If Tenant is so advised, Tenant shall
promptly cause the Final Space Plan to be revised to correct any deficiencies or
other matters Landlord may reasonably require. In the event that Landlord fails
to respond to Tenant regarding the Final Space Plan within the five (5) business
day period set forth above, then the Final Space Plan shall be deemed to have
been approved by Landlord.
     3.3 Final Working Drawings. After the Final Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
B.T.U. calculations, electrical requirements and special electrical receptacle
requirements for the Premises, to enable the Engineers and the Architect to
complete the “Final Working Drawings” (as that term is defined below) in the
manner as set forth below. Upon the approval of the Final Space Plan by Landlord
and Tenant, Tenant shall promptly cause the Architect and the Engineers to
complete the architectural and engineering drawings for the Premises, and
Architect shall compile a fully coordinated set of architectural, structural,
mechanical, electrical and plumbing working drawings in a form which is complete
to allow subcontractors to bid on the work and to obtain all applicable permits
(collectively, the “Final Working Drawings”) and shall submit the same to
Landlord for Landlord’s approval. Tenant shall supply Landlord with four
(4) copies signed by Tenant of such Final Working Drawings. Landlord shall
advise Tenant in writing within five (5) business days after Landlord’s receipt
of the Final Working Drawings for the Premises if the same is unsatisfactory or
incomplete in any respect, specifying with reasonable specificity the reasons
for Landlord’s objection and/or the changes needed to eliminate Landlord’s
objection. If Tenant is so advised, Tenant shall immediately revise the Final
Working Drawings in accordance with such review and correct any deficiencies or
other matters Landlord may reasonably require. In the event that Landlord fails
to respond to Tenant regarding the Final Working Drawings within the five
(5) business day period set forth above, then the Final Working Drawings shall
be deemed to have been approved by Landlord.
     3.4 Approved Working Drawings. The Final Working Drawings shall be approved
(or, as set forth in Section 3.3, above, deemed approved) by Landlord (the
“Approved Working Drawings”) prior to the commencement of construction of the
Premises by Tenant. After approval by Landlord of the Final Working Drawings,
Tenant may submit the same to the appropriate municipal authorities for all
applicable building permits. Tenant hereby agrees that neither Landlord nor
Landlord’s consultants shall be responsible for obtaining any building permit or
certificate of occupancy for the Premises and that obtaining the same shall be
Tenant’s responsibility; provided, however, that Landlord shall cooperate with
Tenant in executing permit applications and performing other ministerial acts
reasonably necessary to enable Tenant to obtain any such permit or certificate
of occupancy. No changes, modifications or alterations in the Approved Working
Drawings may be made without the prior written consent of Landlord, which
consent may not be unreasonably withheld, conditioned or delayed.
SECTION 4
CONSTRUCTION OF THE TENANT IMPROVEMENTS
     4.1 Tenant’s Selection of Contractors.
          4.1.1 The Contractor. A general contractor shall be retained by Tenant
to construct the Tenant Improvements. Such general contractor (“Contractor”)
shall be selected by Tenant, subject to the approval of Landlord, which approval
shall not be unreasonably withheld, conditioned or delayed.
          4.1.2 Tenant’s Agents. All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as “Tenant’s Agents”)
must be approved in writing by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed. If Landlord does not approve any
of Tenant’s proposed subcontractors, laborers, materialmen or suppliers, Tenant
shall submit other proposed subcontractors, laborers, materialmen or suppliers
for Landlord’s written approval.

                  /s/ PAA                   /s/ RJB                   /s/ TPB  
             

EXHIBIT B
-5-



--------------------------------------------------------------------------------



 



     4.2 Construction of Tenant Improvements by Tenant’s Agents.
          4.2.1 Construction Contract; Cost Budget. Prior to Tenant’s execution
of the construction contract and general conditions with Contractor (the
“Contract”), Tenant shall submit the Contract to Landlord for its approval,
which approval shall not be unreasonably withheld, conditioned or delayed. Prior
to the commencement of the construction of the Tenant Improvements, and after
Tenant has accepted all bids for the Tenant Improvements, Tenant shall provide
Landlord with a detailed breakdown, by trade, of the final costs to be incurred
or which have been incurred, as set forth more particularly in Sections 2.2.1.1
through 2.2.1.10, above, in connection with the design and construction of the
Tenant Improvements to be performed by or at the direction of Tenant or the
Contractor, which costs form a basis for the amount of the Contract (the “Final
Costs”). If the amount of Final Costs is greater than the amount of the Tenant
Improvement Allowance (the “Improvement Excess”), then Tenant shall pay a
percentage of each amount disbursed by Landlord to the Contractor or otherwise
disbursed under this Tenant Work Letter, which percentage shall be equal to the
amount of the Improvement Excess divided by the amount of Final Costs, and such
payment by Tenant shall be a condition to Landlord’s obligation to pay any
amounts of the Tenant Improvement Allowance. In the event that, after the Final
Costs have been delivered by Tenant to Landlord, the costs relating to the
design and construction of the Tenant Improvements shall change, any additional
costs necessary to such design and construction in excess of the Final Costs,
shall be paid by Tenant directly to the Contractor to Landlord within ten
(10) days following written demand by Landlord, but Tenant shall continue to
provide Landlord with the documents described in Sections 2.2.2.1 (i), (ii),
(iii) and (iv) of this Tenant Work Letter, above, for Landlord’s approval, prior
to Tenant paying such costs.
          4.2.2 Tenant’s Agents.
               4.2.2.1 Landlord’s General Conditions for Tenant’s Agents and
Tenant Improvement Work. Tenant’s and Tenant’s Agent’s construction of the
Tenant Improvements shall comply with the following: (i) the Tenant Improvements
shall be constructed in strict accordance with the Approved Working Drawings;
(ii) Tenant’s Agents shall submit schedules of all work relating to the Tenant’s
Improvements to Contractor and Contractor shall, within five (5) business days
of receipt thereof, inform Tenant’s Agents of any changes which are necessary
thereto, and Tenant’s Agents shall adhere to such corrected schedule; and
(iii) Tenant shall abide by all rules made by Landlord’s Building manager with
respect to the use of freight, loading dock and service elevators, storage of
materials, coordination of work with the contractors of other tenants, and any
other matter in connection with this Tenant Work Letter, including, without
limitation, the construction of the Tenant Improvements. Tenant shall pay a
logistical coordination fee (the “Coordination Fee”) to Landlord in an amount
equal to three percent (3%) of the total hard and soft costs incurred in
connection with the Tenant Improvements, but in no event in excess of an amount
equal to $1.50 per rentable square foot of the Premises.
               4.2.2.2 Indemnity. Tenant’s indemnity of Landlord as set forth in
this Lease shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any way to any act or omission of Tenant or
Tenant’s Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount for which Tenant is
responsible arising out of the Tenant Improvements and/or Tenant’s disapproval
of all or any portion of any request for payment. Such indemnity by Tenant, as
set forth in this Lease, shall also apply with respect to any and all costs,
losses, damages, injuries and liabilities related in any way to Landlord’s
performance of any ministerial acts reasonably necessary (i) to permit Tenant to
complete the Tenant Improvements, and (ii) to enable Tenant to obtain any
building permit or certificate of occupancy for the Premises, except to the
extent caused by the gross negligence or willful misconduct of Landlord, its
agents, servants or employees.
               4.2.2.3 Requirements of Tenant’s Agents. Each of Tenant’s Agents
shall guarantee to Tenant and for the benefit of Landlord that the portion of
the Tenant Improvements for which it is responsible shall be free from any
defects in workmanship and materials for a period of not less than one (1) year
from the date of completion thereof. Each of Tenant’s Agents shall be
responsible for the replacement or repair, without additional charge, of all
work done or furnished in accordance with its contract that shall become
defective within one (1) year after the later to occur of (i) completion of the
work performed by such contractor or subcontractors and (ii) the Premises
Commencement Date. The correction of such work shall include, without

                  /s/ PAA                   /s/ RJB                   /s/ TPB  
             

EXHIBIT B
-6-



--------------------------------------------------------------------------------



 



additional charge, all additional expenses and damages incurred in connection
with such removal or replacement of all or any part of the Tenant Improvements,
and/or the Building and/or common areas that may be damaged or disturbed
thereby. All such warranties or guarantees as to materials or workmanship of or
with respect to the Tenant Improvements shall be contained in the Contract or
subcontract and shall be written such that such guarantees or warranties shall
inure to the benefit of both Landlord and Tenant, as their respective interests
may appear, and can be directly enforced by either. Tenant covenants to give to
Landlord any assignment or other assurances which may be necessary to effect
such right of direct enforcement.
               4.2.2.4 Insurance Requirements.
                    4.2.2.4.1 General Coverages. All of Tenant’s Agents shall
carry worker’s compensation insurance covering all of their respective
employees, and shall also carry commercial general liability insurance,
including property damage, all with limits, in form and with companies as are
required to be carried by Tenant as set forth in the Lease.
                    4.2.2.4.2 Special Coverages. Tenant shall carry “Builder’s
All Risk” insurance in an amount approved by Landlord covering the construction
of the Tenant Improvements, and such other insurance as Landlord may require, it
being understood and agreed that the Tenant Improvements shall be insured by
Tenant pursuant to the Lease immediately upon completion thereof. Such insurance
shall be in amounts and shall include such extended coverage endorsements as may
be reasonably required by Landlord including, but not limited to, the
requirement that all of Tenant’s Agents shall carry excess liability and
Products and Completed Operation Coverage insurance, each in amounts not less
than $500,000 per incident, $2,000,000 in aggregate, and in form and with
companies as are required to be carried by Tenant as set forth in the Lease.
                    4.2.2.4.3 General Terms. Certificates for all insurance
carried pursuant to this Section 4.2.2.4 shall be delivered to Landlord before
the commencement of construction of the Tenant Improvements and before the
Contractor’s equipment is moved onto the site. All such policies of insurance
must contain a provision that the company writing said policy will give Landlord
thirty (30) days prior written notice of any cancellation or lapse of the
effective date or any reduction in the amounts of such insurance. In the event
that the Tenant Improvements are damaged by any cause during the course of the
construction thereof, Tenant shall immediately repair the same at Tenant’s sole
cost and expense. Tenant’s Agents shall maintain all of the foregoing insurance
coverage in force until the Tenant Improvements are fully completed and accepted
by Landlord, except for any Products and Completed Operation Coverage insurance
required by Landlord, which is to be maintained for ten (10) years following
completion of the work and acceptance by Landlord and Tenant. All policies
carried under this Section 4.2.2.4 shall insure Landlord and Tenant, as their
interests may appear, as well as Contractor and Tenant’s Agents. All insurance,
except Workers’ Compensation, maintained by Tenant’s Agents shall preclude
subrogation claims by the insurer against anyone insured thereunder. Such
insurance shall provide that it is primary insurance as respects the owner and
that any other insurance maintained by owner is excess and noncontributing with
the insurance required hereunder. The requirements for the foregoing insurance
shall not derogate from the provisions for indemnification of Landlord by Tenant
under Section 4.2.2.2 of this Tenant Work Letter.
                    4.2.2.4.4 Tenant’s Access Rights. Landlord agrees that
following the mutual execution and delivery of this Lease, Tenant and Tenant’s
Agents shall be granted access to the Premises for purposes of completing the
Tenant Improvements and fixturizing the Premises, provided Tenant and Tenant’s
Agents have provided Landlord evidence of the insurance coverage required under
this Section 4.2.2.4.
          4.2.3 Governmental Compliance. The Tenant Improvements shall comply in
all respects with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer’s specifications.
          4.2.4 Inspection by Landlord. Landlord shall have the right to inspect
the Tenant Improvements at all times, provided however, that Landlord’s failure
to inspect the Tenant

                  /s/ PAA                   /s/ RJB                   /s/ TPB  
             

EXHIBIT B
-7-



--------------------------------------------------------------------------------



 



Improvements shall in no event constitute a waiver of any of Landlord’s rights
hereunder nor shall Landlord’s inspection of the Tenant Improvements constitute
Landlord’s approval of the same. Should Landlord reasonably disapprove any
portion of the Tenant Improvements, Landlord shall notify Tenant in writing of
such disapproval and shall specify the items disapproved. Any defects or
deviations in, and/or disapproval by Landlord of, the Tenant Improvements shall
be rectified by Tenant at no expense to Landlord, provided however, that in the
event Landlord determines that a defect or deviation exists or disapproves of
any matter in connection with any portion of the Tenant Improvements and such
defect, deviation or matter might adversely affect the mechanical, electrical,
plumbing, heating, ventilating and air conditioning or life-safety systems of
the Building, the structure or exterior appearance of the Building or any other
tenant’s use of such other tenant’s leased premises, Landlord may, take such
action as Landlord deems reasonably necessary, at Tenant’s expense and without
incurring any liability on Landlord’s part, to correct any such defect,
deviation and/or matter, including, without limitation, causing the cessation of
performance of the construction of the Tenant Improvements until such time as
the defect, deviation and/or matter is corrected to Landlord’s satisfaction.
          4.2.5 Meetings. Commencing upon Landlord’s approval of the Final Space
Plan, Tenant shall hold weekly meetings at a reasonable time, with the Architect
and the Contractor regarding the progress of the preparation of Construction
Drawings and the construction of the Tenant Improvements, which meetings shall
be held at the Building, and Landlord and/or its agents shall receive prior
notice of, and shall have the right to attend, all such meetings, and, upon
Landlord’s request, certain of Tenant’s Agents shall attend such meetings. In
addition, minutes shall be taken at all such meetings, a copy of which minutes
shall be promptly delivered to Landlord. One such meeting each month shall
include the review of Contractor’s current request for payment.
     4.3 Notice of Completion; Copy of Record Set of Plans. Within ten (10) days
after completion of construction of the Tenant Improvements, Tenant shall cause
a Notice of Completion to be recorded in the office of the Recorder of the
county in which the Building is located in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation. If Tenant fails to do
so, Landlord may execute and file the same on behalf of Tenant as Tenant’s agent
for such purpose, at Tenant’s sole cost and expense. At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (A) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (B) to certify to
the best of their knowledge that the “record-set” of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
this Lease, and (C) to deliver to Landlord two (2) sets of copies of such record
set of drawings within ninety (90) days following issuance of a certificate of
occupancy for the Premises, and (ii) Tenant shall deliver to Landlord a copy of
all warranties, guaranties, and operating manuals and information relating to
the improvements, equipment, and systems in the Premises.
SECTION 5
MISCELLANEOUS
     5.1 Tenant’s Representative. Tenant has designated [[PLEASE PROVIDE]]
                     as its sole representative with respect to the matters set
forth in this Tenant Work Letter, who shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.
     5.2 Landlord’s Representative. Landlord has designated Mr. Garth Phillips
as its sole representative with respect to the matters set forth in this Tenant
Work Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.
     5.3 Time of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.

                  /s/ PAA                   /s/ RJB                   /s/ TPB  
             

EXHIBIT B
-8-



--------------------------------------------------------------------------------



 



     5.4 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if an event of default as described in the Lease or
this Tenant Work Letter has occurred, beyond any applicable notice and cure
period set forth therein, at any time on or before the substantial completion of
the Premises, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to this Lease, Landlord shall have the right to withhold
payment of all or any portion of the Tenant Improvement Allowance and/or
Landlord may cause Contractor to cease the construction of the Premises (in
which case, Tenant shall be responsible for any delay in the substantial
completion of the Premises caused by such work stoppage), and (ii) all other
obligations of Landlord under the terms of this Tenant Work Letter shall be
forgiven until such time as such default is cured pursuant to the terms of this
Lease (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Premises caused by such inaction by Landlord).
     5.5 Miscellaneous Charges. In connection with the construction of the
Tenant Improvements, to the extent the same is reasonably available, Landlord
shall provide, and neither Tenant nor Tenant’s Agents nor the Contractor or
subcontractors retained by Tenant to construct the Tenant Improvements shall be
charged for (i) the use of elevators, electricity, water, and/or loading docks,
and (ii) two (2) parking spaces during Building Hours and five (5) parking
spaces outside of Building Hours. Landlord shall also provide Tenant, Contractor
and Tenant’s Agents with reasonable access to the Premises in order to construct
the Tenant Improvements. Notwithstanding the foregoing, if Tenant, Tenant’s
Agents or the Contractor requires any of the foregoing in connection with any
use reasonably unrelated to Tenant’s construction and/or installation of the
Tenant Improvements, Tenant shall pay the applicable cost of such service.
     5.6 Capitalized Terms. All capitalized terms when used herein shall have
the same meaning as is given such terms in the Lease unless expressly superseded
by the terms of this Work Letter.

                  /s/ PAA                   /s/ RJB                   /s/ TPB  
             

EXHIBIT B
-9-



--------------------------------------------------------------------------------



 



EXHIBIT C
FIRST OFFER SPACES
     This Exhibit C is referenced in Section 8 of that certain Seventh Amendment
to Office Lease made and entered into as of the 2nd day of May 2008, by and
between CHINA BASIN/SAN FRANCISCO, LLC, a Delaware limited liability company
(“Landlord”), and LOOPNET, INC., a California corporation (“Tenant”).
(PLAN) [f40493f4049302.gif]

                  /s/ PAA                   /s/ RJB                   /s/ TPB  
             

CHINA BASIN/SAN FRANCISCO, LLC
[Loopnet, Inc.]

EXHIBIT C
-1-



--------------------------------------------------------------------------------



 



(PLAN) [f40493f4049303.gif]

                  /s/ PAA                   /s/ RJB                   /s/ TPB  
             

EXHIBIT C
-2-



--------------------------------------------------------------------------------



 



(PLAN) [f40493f4049304.gif]

                  /s/ PAA                   /s/ RJB                   /s/ TPB  
             

EXHIBIT C
-3-



--------------------------------------------------------------------------------



 



EXHIBIT D
SCHEDULE OF SUPERIOR RIGHT HOLDERS
     This Exhibit D is referenced in Section 8 of that certain Seventh Amendment
to Office Lease made and entered into as of the 2nd day of May 2008, by and
between CHINA BASIN/SAN FRANCISCO, LLC, a Delaware limited liability company
(“Landlord”), and LOOPNET, INC., a California corporation (“Tenant”).

                      Currently         Current Approximate   Anticipated    
Suite Number   RSF   Expiration Date   Options
3000
  16,633   3/31/2010   None
3100
  8,737   4/20/2010   None
4601
  2,924   8/8/2012   None
4603
  5,832   8/8/2012   None
4610
  678   11/30/2008   None
4800
  24,533**   7/31/2009   None
4801
  1,679   Vacant   N/A
4805
  2,040   Vacant   N/A
4807
  3,075   Vacant   N/A
5050
  2,884   4/30/2008   None
5100
  19,014   5/31/2014   1-5 YR
5200
  3,684   2/28/2010   None
5300
  5,458   9/30/2013*   None
5350
  3,459   3/31/2013*   None
5400
  2,264   2/28/2009   1-3 YR
5411
  2,852   1/31/2013   None
5500
  4,661   1/31/2013   None
5510
  1,475   1/31/13   None

 

*   Lease Pending   **   Subject to square footage recalculation

                  /s/ PAA                   /s/ RJB                   /s/ TPB  
             

CHINA BASIN/SAN FRANCISCO, LLC
[Loopnet, Inc.]

EXHIBIT D
-1-



--------------------------------------------------------------------------------



 



EXHIBIT E
TENANT’S SIGN SPECIFICATIONS
     This Exhibit E is referenced in Section 9.2 of that certain Seventh
Amendment to Office Lease made and entered into as of the 2nd day of May 2008,
by and between CHINA BASIN/SAN FRANCISCO, LLC, a Delaware limited liability
company (“Landlord”), and LOOPNET, INC., a California corporation (“Tenant”).
[TO BE ATTACHED]

                  /s/ PAA                   /s/ RJB                   /s/ TPB  
             

CHINA BASIN/SAN FRANCISCO, LLC
[Loopnet, Inc.]

EXHIBIT E
-1-